Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3 - 7, 14, 16, 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0013834 A1 to Koshimizu (hereinafter “Koshimizu”).


Regarding Claim 1, Koshimizu teaches a system for measuring a mechanical property of a material or component under test (see abstract describing a hardness tester and program), comprising: 
a hardness testing device (see hardness tester 1, Fig. 1, see paragraph [0018]) configured to measure at least one measurement value indicative of a hardness of a material or component under test (see paragraph [0018] describing the hardness tester that captures an image of an indentation after the indentations is formed on a surface of a test specimen and which automatically scans a size of the indentation from image data of the captured image of the indentation, see also paragraph [0024] describing the hardness tester 1 including a displacement meter 6 that measures how deep the indenter is pushed in the test specimen when a load is applied to the specimen, see paragraph [0025] describing the hardness tester including an image capturer 7 which includes a camera for instance and captures an image of an indentation formed on the test specimen, thus reading on the invention as claimed), 
a computing device (see display 8, controller 10, fig. 2, see paragraph [0019]) comprising: 
a display device (see display 8, Fig. 2, see paragraphs [0019], [0026]); 
a processor (see controller 10 comprising CPU 11, Fig. 2, see paragraphs [0019], [0028] -[0029]); and 
a memory (see RAM 12, memory 13, Fig. 2, see paragraphs [0028] - [0032]) coupled to the processor to store computer readable instructions which, when executed by the processor (see paragraphs [0030] - [0032] describing the RAM 12 and memory 13 which store different programs that can be executed by the CPU 11), cause the processor to: 
control (controller 10, that controls operation of the tester 1) the hardness testing device (1) to measure the at least one measurement value indicative of the hardness of the material (see Fig. 2 illustrating the communication between the controller 10 with capturer 7 and displacement meter 6 which provide measurement data such as image and/or displacement data (i.e. how deep the indenter is pushed in the specimen) that are indicative of hardness of the specimen, see also paragraphs [0024] - [0025], thus reading on the invention as claimed); and 
save testing data to a database (see paragraphs [0032] - [0035] describing the memory 13 stores multiple programs such as “identification information providing program 131”, “memory control program 132”, “data memory 133” etc. that is used to store image data, test specimen identification information and indentation identification information associated with the image data, thus reading on the invention as claimed), the testing data including the at least one measurement value (see for instance Fig. 3 illustrating the CPU 11 which stores in the data memory 133 the image data of an indentation image captured by the image capturer 7, the test specimen identification information and the indentation identification information associated with the image data, thus reading on the invention as claimed); 
in response to a command to access the database via the computing device (see operator 9, Fig. 2 and paragraph [0027] that provides input/signal (i.e. command) to the controller, see paragraphs [0030] - [0031] describing several programs that are executable on the hardness tester, see also paragraph [0041] stating “Specifically, in a recovery operation, when a user operates the operator 9 to retrieve error data, the CPU 11 executes the obtaining program 137 to detect test specimen identification information and indentation identification information for which the entry of the item "Error Yes/No" in the table T is "Yes"”, thus with the “obtaining program 137”, and based on user’s commands/inputs, data is accessed from the memory, thus reading on the invention as claimed): 
access at least a portion of the database including the at least one measurement value based on the command (see paragraph [0041] for instance describing obtaining program 137 that causes the CPU 11 to obtain image data from the data memory 133 based on the test specimen identification information and indentation identification information, see also Fig. 3 see paragraphs [0036] - [0037] which provides multiple portions of the database with corresponding identification information); 
calculate, using the at least one measurement value, a parameter related to hardness associated with the accessed portion of the database (see Fig. 3, see paragraph [0036] describing “Hardness (HV)” which is a value of hardness obtained by execution of the hardness calculation program 135, see paragraph [0039] stating “the CPU 11 calculates an indentation area (A) by arithmetically processing the indentation size (lengths of mutually interesting two diagonal lines) obtained by execution of the automatic size-scanning program 134”); and 
display, on the display device (see display 8, paragraph [0026] describing the display 8 for example which performs processing to display various images, a test result, and the like according to a control signal from the controller), at least one of the portion of the database and the parameter related to hardness (see results obtained by the processor at Fig. 3 comprising various information, see also paragraphs [0026], [0045] describing the CPU outputting measurement results, thus reading on the invention as claimed).  
Insofar as Koshimizu may be construed as not explicitly stating “in response to a command to access the database”, Koshimizu teaches in general an operator/input device that provides input/signal to the controller for performing the different programs and for accessing the memory as indicated above (Fig. 3 illustrates a table that is stored in the data memory 133 and which is being accessed during the different analysis), thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize access of the database being “in response to a command”, since it is known in the art of computers that access of database comprising a variety of executable programs is obtained through commands. 

Regarding Claim 14, Koshimizu teaches a device for accessing database data for mechanical properties of materials or components under test (see abstract, see Figs. 1, 2 illustrating a hardness tester and program that access a database), the device comprising: 
a display device (see display 8, Fig. 2, see paragraphs [0019], [0026]); 
an input device (see operator 9, Fig. 2, see paragraph [0027] describing operator 9 which may include keyboard, mouse etc. and operated by a user when inputting directions for performing hardness test); 
a processor (see controller 10 comprising CPU 11, Fig. 2, see paragraphs [0019], [0028] -[0029]); and 
a memory (see RAM 12, memory 13, Fig. 2, see paragraphs [0028] - [0032]) coupled to the processor to store computer readable instructions which, when executed by the processor (see paragraphs [0030] - [0032] describing the RAM 12 and memory 13 which store different programs that can be executed by the CPU 11), cause the processor to, in response to an initialization event from the input device (see operation of the hardness tester 1, Fig. 4 which indicates starting of the process (i.e. initialization event), see paragraph [0045] stating “When a processing is started, first in step S1, a user sets a test specimen.  Next, in step S2, the user sets measurement conditions, then followed by subsequent steps where the user/input is provided, thus reading on the invention as claimed): 
save testing data to a database (see paragraphs [0032] - [0035] describing the memory 13 stores multiple programs such as “identification information providing program 131”, “memory control program 132”, “data memory 133” etc. that is used to store image data, test specimen identification information and indentation identification information associated with the image data, thus reading on the invention as claimed), the testing data including at least one measurement value (see for instance Fig. 3 illustrating the CPU 11 which stores in the data memory 133 the image data of an indentation image captured by the image capturer 7, the test specimen identification information and the indentation identification information associated with the image data, thus reading on the invention as claimed); 
in response to a command from the processor (see operator 9, Fig. 2 and paragraph [0027] that provides input/signal (i.e. command) to the controller, see paragraphs [0030] - [0031] describing several programs that are executable on the hardness tester, see also paragraph [0041] stating “Specifically, in a recovery operation, when a user operates the operator 9 to retrieve error data, the CPU 11 executes the obtaining program 137 to detect test specimen identification information and indentation identification information for which the entry of the item "Error Yes/No" in the table T is "Yes"”, thus with the “obtaining program 137”, and based on user’s commands/inputs, data is accessed from the memory, thus reading on the invention as claimed): 
access at least a portion of the database including the at least one measurement value based on the command (see paragraph [0041] for instance describing obtaining program 137 that causes the CPU 11 to obtain image data from the data memory 133 based on the test specimen identification information and indentation identification information, see also Fig. 3 see paragraphs [0036] - [0037] which provides multiple portions of the database with corresponding identification information); 
calculate, using the at least one measurement value, a parameter related to hardness associated with the accessed portion of the database (see Fig. 3, see paragraph [0036] describing “Hardness (HV)” which is a value of hardness obtained by execution of the hardness calculation program 135, see paragraph [0039] stating “the CPU 11 calculates an indentation area (A) by arithmetically processing the indentation size (lengths of mutually interesting two diagonal lines) obtained by execution of the automatic size-scanning program 134”); and 
display, on the display device (see display 8, paragraph [0026] describing the display 8 for example which performs processing to display various images, a test result, and the like according to a control signal from the controller), at least one of the portion of the database and the parameter related to hardness (see results obtained by the processor at Fig. 3 comprising various information, see also paragraphs [0026], [0045] describing the CPU outputting measurement results, thus reading on the invention as claimed).  
Insofar as Koshimizu may be construed as not explicitly stating “in response to an initialization event”, Koshimizu teaches in general an operator/input device that provides input/signal to the controller (thus providing “initialization event”) for performing the different programs, thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize the start of the processing as indicated at Fig. 4 as the claimed “initialization event”, since the input/operator initiates the process as indicated above.  

Regarding Claims 3 and 16, Koshimizu teaches wherein the portion of the database comprises values including at least one of a hardness value, at least one conversion of a hardness value, mean hardness value, minimum hardness value, maximum hardness value, standard deviation of hardness values, second standard deviation of hardness value, third standard deviation of hardness value, mean of hardness value without minimum value, mean of hardness value without maximum value, range of hardness values, Cp value, Cpk value, CHD value, surface hardness, base hardness, second base hardness, date, time, force, depth of indent, distance, first diagonal distance, second diagonal distance, symmetry, location information associated with the location on a material or a component under test at which a hardness test was performed (see for instance Fig. 3 illustrating the Hardness (HV) value, indentation size (i.e. length from diagonal lines as indicated at paragraph [0038])).  

Regarding Claim 4, Koshimizu teaches wherein the testing data further includes location information associated with the location on a material or a component under test at which a hardness test was performed (see paragraph [0033] describing for instance using coordinate information that indicates a position of an indentation formed on a test specimen as the indentation identification information, see also Fig. 3 and paragraphs [0036] - [0037] of Koshimizu illustrating position information in the “Indentation ID info” column).  

Regarding Claims 5 and 18, Koshimizu as modified above teaches further comprising an input device (see operator 9 such as keyboard, pointing device, mouse etc. as described at paragraph [0027]), wherein the computer readable instructions, when executed, cause the processor to, in response to an initialization event from the input device (see modification of claims 1 and 14 above), display on the display device (display 8) testing data from multiple hardness tests from at least one of multiple test locations of a material or component under test and multiple materials or components under test (see paragraph [0026] describing display 8 that performs processing to display various images, test results etc., see also multiple hardness tests from multiple test locations as seen at Fig. 3, note that it is obvious to display the stored data as shown on Fig. 3 based on users preference, thus reading on the invention as claimed).  

Regarding Claims 6 and 19, Koshimizu as modified above teaches further comprising an input device (see operator 9 such as keyboard, pointing device, mouse etc. as described at paragraph [0027]), wherein the computer readable instructions, when executed, cause the processor to, in response to an initialization event from the input device (see modification of claims 1 and 14 above), display on the display device (display 8) testing data directly from database (see paragraph [0026] describing display 8 that performs processing to display various images, test results etc., see also multiple hardness tests from multiple test locations as seen at Fig. 3, note that it is obvious to display the stored data as shown on Fig. 3 based on users preference, thus reading on the invention as claimed).  

Regarding Claims 7 and 20, Koshimizu as modified above teaches further comprising an input device (see operator 9 such as keyboard, pointing device, mouse etc. as described at paragraph [0027]), wherein the computer readable instructions, when executed, cause the processor to, in response to an initialization event from the input device (see modification of claims 1 and 14 above): sort the testing data from a plurality of hardness tests by a particular type of testing data; and display the sorted testing data on the display (see paragraph [0026] describing display 8 that performs processing to display various images, test results etc., see also multiple hardness tests from multiple test locations as seen at Fig. 3 which are sorted based on the “Test Specimen ID info” since the identification information providing program sequentially performs and stores the data as described at paragraph [0033], note that it is obvious to display the stored data as shown on Fig. 3 based on users preference, thus reading on the invention as claimed).  

Claim(s) 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu in view of U.S. Patent Application Publication No. 2018/0045629 A1 to Hoell (hereinafter “Hoell”).


Regarding Claims 2 and 15, Koshimizu teaches wherein the testing data includes at least two measurement values (see for instance multiple measurement values at Fig. 3) and the parameter related to hardness comprises a length measurement (see paragraphs [0038], [0039] describing the CPU calculating the length (size of indentations)).
Even though Koshimizu teaches the parameter related to hardness comprising a length measurement, Koshimizu does not explicitly teach the length measurement as being a case hardened depth value.  
Hoell, in the field of hardness testing method and device, teaches that it is known to use case hardened depth value (see paragraph [0018] describing selecting standardized measuring methods such as CHD).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use CHD value, since it has been held to be within the general skill of a worker in the art to select a known method (i.e. to select standardized measuring methods such as CHD as indicated at paragraph [0018] of Hoell) on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim(s) 8 - 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koshimizu in view of U.S. Patent Application Publication No. 2013/0174653 A1 to Sawa (hereinafter “Sawa”).

Regarding Claims 8 and 17, Koshimizu as modified above teaches wherein the testing data includes the parameter related to hardness (see Fig. 3 of Koshimizu).  
Even though Koshimizu teaches multiple testing data as indicated at Fig. 3, Koshimizu does not explicitly teach wherein the testing data includes time and at least one of at least one testing data value.
Sawa, in the field of hardness testers and programs, teaches the testing data includes time and at least one of at least one testing data value (see Figs. 4A - 8B illustrating displacement (i.e. pressing depth of indenter) against time, see also corresponding paragraphs [0051] - [0056]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate time and a testing data value of Sawa into Koshimizu in order to improve accuracy of the hardness tester by providing detection of zero point where the indenter contacts the sample (see for instance paragraphs [0060] of Sawa).

Regarding Claim 9, Koshimizu teaches an input device (see operator 9 such as keyboard, pointing device, mouse etc. as described at paragraph [0027] of Koshimizu), wherein the computer readable instructions, when executed, cause the processor to, in response to an initialization event from the input device (see modification of claims 1 and 14 above).
Koshimizu is silent regarding generating a graph representative of at least one type of testing data and display the graph on the display.  
Sawa, in field of hardness testers and programs, teaches generating a graph representative of at least one type of testing data and display the graph on the display (see Figs. 4A - 8B illustrating several graphs of time versus displacement of indentation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generate graph of Sawa into Koshimizu in order to enhance user interface and improve ease of use by providing efficient data.
 
Regarding Claim 10, Koshimizu in view of Sawa as modified above teaches an input device (see operator 9 such as keyboard, pointing device, mouse etc. as described at paragraph [0027] of Koshimizu), wherein: the computer readable instructions, when executed, cause the processor to, in response to an initialization event from the input device (see modification of claims 1 and 14 above), generate a graph representative of time and at least one of hardness and distance, and display the graph on the display (see Figs. 4A - 8B of Sawa illustrating several graphs of time versus displacement of indentation, see modification above).  

Regarding Claim 11, Koshimizu in view of Sawa as modified above teaches an input device (see operator 9 such as keyboard, pointing device, mouse etc. as described at paragraph [0027] of Koshimizu), wherein: the testing data further includes location information associated with the location on a material or a component under test at which a hardness test was performed (see paragraph [0033] of Koshimizu describing for instance using coordinate information that indicates a position of an indentation formed on a test specimen as the indentation identification information, see also Fig. 3 and paragraphs [0036] - [0037] of Koshimizu illustrating position information in the “Indentation ID info” column); and the computer readable instructions, when executed, cause the processor to, in response to an initialization event from the input device (see modification of claims 1 and 14 above), generate a graph representative of at least one testing data value or parameter representative of hardness for a plurality of times (see Figs. 4A - 8B of Sawa illustrating several graphs of time versus displacement of indentation, see modification above), and display the location of the at least one testing data value or parameter representative of hardness for the plurality of times (see Fig. 3 and paragraphs [0036] - [0037] of Koshimizu illustrating position information in the “Indentation ID info” column comprising positions/locations “A”, “B” and “C” for each samples 1 - 10).  

Regarding Claim 12, Koshimizu in view of Sawa as modified above teaches wherein the computer readable instructions, when executed, cause the processor to, in response to an initialization event from the input device (see modification of claims 1 and 14 above): generate a graph of trending information from multiple hardness tests from at least one of multiple test locations of a material or component under test and multiple materials or components under test, the trending information including at one type of testing data; and display the graph on the display (see Fig. 3 of Koshimizu illustrating trending information of multiple hardness tests (see multiple tests at different rows at Fig. 3) from multiple test locations (i.e. A, B, C) of multiple materials (1/10, 2/10 etc.), in which the information includes hardness data, indentation size of Koshimizu, see also modification of Koshimizu in view of Sawa which provides graphing capabilities, thus reading on the invention as claimed).  

Regarding Claim 13, Koshimizu in view of Sawa as modified above teaches an input device (see operator 9 such as keyboard, pointing device, mouse etc. as described at paragraph [0027] of Koshimizu), wherein the trending information is selectable via the user input device (see operator 9 and paragraph [0027] of Koshimizu thus a user is capable of selecting the desired information via the user input device such as mouse, remote controller etc., hence reading on the invention as claimed).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which includes the following references:
Sadahiro (U.S. 2013/0125631 A1) teaches hardness tester and hardness test method comprising controller section including CPU, RAM, storage section as well as operation section including a keyboard, mouse and monitor to display results.
Hayashi et al. (U.S. 7,096,720 B2) teaches hardness tester comprising different programs that are executed by a processor and includes acquiring indenter information, extracting data, taking measurements, calculating hardness values, recording test results and outputting test results.
Pryor (U.S. 2004/0011118 A1) teaches an electronic intelligent indenter system that determines the hardness and the case depth of a hardened portion of a test specimen.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2855